UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-1363


BANK OF AMERICA, NA,

                   Plaintiff - Appellee,

             v.

NELSON L. BRUCE,

                   Defendant - Appellant,

                   and

SOUTH CAROLINA HOUSING TRUST FUND; CHARLESTON AREA CDC;
SC HOUSING CORP; CAPITAL RETURN INVESTMENTS LLC; REMINISCE
HOMEOWNERS ASSOCIATION INC,

                   Defendants.


Appeal from the United States District Court for the District of South Carolina, at
Charleston. Richard Mark Gergel, District Judge. (2:17-cv-02617-RMG)


Submitted: June 14, 2018                                    Decided: June 18, 2018


Before TRAXLER, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Nelson L. Bruce, Appellant Pro Se.       Brandon Stuart Vesely, ALBERTELLI LAW,
Tampa, Florida, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Nelson L. Bruce seeks to appeal the district court’s order adopting the

recommendation of the magistrate judge and remanding this foreclosure proceeding to

the South Carolina state court from which it was removed.

       Generally, “[a]n order remanding a case to the State court from which it was

removed is not reviewable on appeal or otherwise.”            28 U.S.C. § 1447(d) (2012).

The Supreme Court has instructed that “§ 1447(d) must be read in pari materia with

[28 U.S.C.] § 1447(c), so that only remands based on grounds specified in § 1447(c) are

immune from review under § 1447(d).” Things Remembered, Inc. v. Petrarca, 516 U.S.
124, 127 (1995). Thus, “§ 1447(d) is tightly circumscribed to cover only remand orders

within the scope of . . . § 1447(c), based on (1) a district court’s lack of subject matter

jurisdiction or (2) a defect in removal other than lack of subject matter jurisdiction [raised

by a timely motion].” Doe v. Blair, 819 F.3d 64, 66 (4th Cir. 2016) (internal quotation

omitted). “Whether a district court’s remand order is reviewable under § 1447(d) is not

determined by whether the order explicitly cites § 1447(c) or not.” Borneman v. United

States, 213 F.3d 819, 824 (4th Cir. 2000).

       Here, the district court remanded on the basis that it lacked subject matter

jurisdiction. Accordingly, we are without jurisdiction to review the remand order and

dismiss this appeal.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                DISMISSED

                                              3